UNITED STATES I)ISTRICT COURT
WESTERN DIS'I`RICT OF LOUISIANA

LAKE CHARLES DIVISION
ROBERT BANKS : CIVIL ACTION NO. 2:18-cv-1408
REG. # 05834-025
VERSUS : JUDGE SUMMERHAYS
WARDEN FEDERAL CORRECTIONAL
INSTITUTE : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 2] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration ofthe objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that the petition for writ of habeas corpus filed under 28 U.S.C. § 2241
be DISMISSED WITHOUT PREJUI)ICE for lack ofjurisdiction.

THUS DONE AND SIGNEI) in Chambel'S this }0® day of § big Q v\_rl L~Ql ,

2018.

  

 

  
 

`I'{oBERT R sUMMERHAYs
UNITED STATES DISTRICT JUI)G _

 

